DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.  Claims 1, 14-15, 19-20, 22-23, 36-37, 41-42 and 79-86 are currently pending.

Response to Amendment
The amendment filed 25 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: As discussed below, there is no support in the original disclosure for the two configurations claimed in claim 22.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 36-37, 41-42, 83-84 and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in the prior office action the original disclosure does not support the attachment having a second inverted configuration (from a first configuration where the attachment is installed on the food processor base) where the open end is configured to be removably installed about a food processor base as a personal blending container.  While the disclosure does discuss two configurations, the inverted configuration is for use as a drinking cup.  Applicant has no disclosure of using the attachment for blending and then inverting the attachment for additional blending.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 36-37, 41-42, 83-84 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 22 the phrase “in a second, inverted configuration, said first open end is configured to removeably install about a food processor base” is indefinite as it is unclear if applicant is referring to the food processor base claimed at the beginning of the claim or if applicant is claiming some other food processing base to which the attachment is installed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-15, 19-20, 79-82 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,675,212 to Hewitt et al (Hewitt) in view of U.S. Patent No. 9,924,837 to Trojan (Trojan).
Concerning claim 1, Hewitt discloses an attachment for use with a food processor comprising:
a sealable body (32) including a first open end (38), a second closed end (40), an interior sidewall (34) and an exterior sidewall (36) and a processing chamber (42); 
a chamber opening (via the open end) formed in said sealable body (32); and
a vacuum sealing assembly (91) arranged within said chamber opening (as it is within 42); and
a release mechanism (84 or 90) associated with said processing chamber (42), the release mechanism (84 or 90) being located remotely from the vacuum sealing assembly (91);
wherein, in a first configuration, said first open end is configured to couple to a lid (as it is capable of doing so); and 
wherein, in a second, inverted configuration, said first open end is configured for use as a personal blending container (see figures 1 and 3).
However, Hewitt does not disclose the vacuum passage.
Trojan discloses an attachment for use with a food processing system comprising: 
a sealable body (12) including a first open end (see figure 2), a second closed end (16), an interior sidewall (18) and an exterior sidewall (18) and a processing chamber (the inside of the body); 
a chamber opening (see figure 2) formed in said sealable body (12); and 
a vacuum passage (22) arranged in fluid communication with said chamber opening, said vacuum passage defined by said interior and said exterior sidewall (see column 5, lines 7-9, 31-33 and column 6, lines 55-60) of said sealable body (12); 
wherein, in a first configuration, said first open end is configured to couple to a lid (as it is capable of doing so); and 
wherein, in a second, inverted configuration (see figures 1 and 3), said first open end is configured for use as a personal blending container.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the vacuum passage of Trojan to the attachment of Hewitt because, as disclosed by Trojan, the removal of ambient air from the attachment increases the health benefits of using the blender as air oxidizes nutritionally valuable antioxidant vitamins and it also prevents foaming of the drink that can cause discomfort for the drinker (column 1, lines 43-63).
Regarding claim 14, Trojan, as applied to Hewitt, discloses a vacuum passage (22) is at least partially defined by a rigid tube.
Regarding claim 15, Trojan, as applied to Hewitt, discloses a vacuum chamber (at 24) connected to said vacuum passage (22) and said chamber opening.
Regarding claim 19, Hewitt, in view of Trojan, discloses wherein said release mechanism (84) is movable to fluidly couple said processing chamber to an ambient atmosphere external to said sealable body.
Regarding claim 20, Hewitt, in view of Trojan, discloses a sealable body (32) has a first orientation when separated from said food processing base  and a second orientation when connected to said food processing base (as it is capable of doing so).
Regarding claim 79, Trojan, as applied to Hewitt, discloses a lid (14) configured to selectively couple to a first open end of said sealable body (12) to seal said chamber of the attachment.
Regarding claim 80, Trojan, as applied to Hewitt, discloses said lid (14) has at least one vacuum chamber (26, 28) formed therein.
Regarding claim 81, Trojan, as applied to Hewitt, discloses said vacuum passage (22) extends into or directly couples to said at least one vacuum chamber (at 24).
Regarding claim 82, Hewitt in view of Trojan discloses the vacuum sealing assembly (91) is formed in a wall that separates the processing chamber (42) from the vacuum chamber.
Regarding claim 85, Hewitt, in view of Trojan in view of Zhang, discloses said vacuum sealing assembly (91) remains coupled to said sealable body when said attachment is removed from said food processing base.

Claim(s) 22-23, 36-37, 41-42, 83-84 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Trojan and further in view of U.S. Patent No. 10,638,867 to Zhang et al (Zhang).
Regarding claim 22, Hewitt discloses a food processing system comprising:  
3EUP0892US2a food processor base (24); and 
an attachment (30) configured for removable association with said food processor base (see figures 1 and 2), said attachment including 
a sealable body (32) including a first open end (38), a second closed end (40) an interior sidewall (34) and an exterior sidewall (36) and a processing chamber (42); 
a chamber opening (at 38) formed in said sealable body (32); 
a vacuum sealing assembly (91) arranged within the chamber opening; and
a cover (80) configured to selectively couple to the second closed end of said sealable body to seal said chamber of the attachment;
wherein, in a first configuration, when said attachment (30) is installed about said food processor base (22); 
and wherein, in a second, inverted configuration, said attachment is configured for use as a personal blending container (as the attachment is capable of being used as such).
However, Hewitt does not disclose the food processor base includes a vacuum system defining an external surface of a side of the base or the attachment having a vacuum passage arranged in fluid communication with said chamber opening.
Trojan discloses a food processing system comprising:
3EUP0892US2a food processor base (20) including a vacuum system (190); and 
an attachment (12) configured for removable association with said food processor base (see figures 1 and 2), said attachment including 
a sealable body (12) including, a first open end, a second closed end (16), an interior sidewall (18) and an exterior sidewall (18) and a processing chamber (the interior of the body); 
a chamber opening (at the first end) formed in said sealable body (12); and 
a vacuum passage (22) arranged in fluid communication with said chamber opening, at least a portion of said vacuum passage defined by said interior and said exterior sidewall (see column 5, lines 7-9, 31-33 and column 6, lines 55-60) of said sealable body (12), 
wherein, in a first configuration, when said attachment (12) is installed about said food processor base (20), said vacuum passage (22) is fluidly connected to said vacuum system (190); 
and wherein, in a second, inverted configuration, said attachment is configured for use as a personal blending container (as the attachment is capable of being used as such).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the vacuum passage of Trojan to the attachment of Hewitt because, as disclosed by Trojan, the removal of ambient air from the attachment increases the health benefits of using the blender as air oxidizes nutritionally valuable antioxidant vitamins and it also prevents foaming of the drink that can cause discomfort for the drinker (column 1, lines 43-63).
However, Hewitt in view of Trojan does not disclose that the vacuum system of the food processor base defines an external surface of a side of the base.
Zhang discloses a food processing system comprising: 
a food processor base (30) including a vacuum system (31) defining an external surface of a side of the base (see figure 1); and 
an attachment (11, 22) configured for removable association with said food processor base (30), said attachment including: 
a sealable body including a first open end (the bottom seen in figure 2), a second closed end (the top, seen in figures 1 and 2), an interior sidewall (11), an exterior sidewall (22), and a processing chamber (the interior of 22); a chamber opening (at the open end) formed in said sealable body; and a vacuum passage (between 11 and 22) arranged in fluid communication with said chamber opening.
Because both Trojan and Zhang are concerned with a similar problem, a vacuum blender, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the vacuum system in the food processor base of Trojan, as applied to Hewitt, with that of Zhang.  Examiner notes both Trojan and Zhang disclose a vacuum system in the food processing base but just different locations of the vacuum system within the base.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, this combination yields predictable results as it is simply moving the vacuum system within the base, it does not actually alter the system.  Further, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious as there is no evidence that the particular configuration of the claimed shape was significant.
Regarding claim 23, Hewitt in view of Trojan in view of Zhang, discloses said vacuum system is arranged adjacent a first side of said food processing base, and said vacuum passage is aligned with said first side of said food processing base when installed to said food processing base.
Regarding claim 36, Trojan, as applied to Hewitt and in view of Zhang, discloses a vacuum passage (22) is at least partially defined by a rigid tube.
Regarding claim 17, Trojan, as applied to Hewitt and in view of Zhang, discloses a vacuum chamber (at 24) connected to said vacuum passage (22) and said chamber opening.
Regarding claim 41, Hewitt, in view of Trojan in view of Zhang, discloses a release mechanism (88) associated with said processing chamber (42), wherein said release mechanism (88) is movable to fluidly couple said processing chamber (42) to an ambient atmosphere external to said sealable body (via 86 or 90).
Regarding claim 42, Hewitt, in view of Trojan in view of Zhang, discloses said sealable body (32) has a first orientation when separated from said food processing base (see figure 4) and a second orientation when connected to said food processing base (see figure 1).
Regarding claim 83, Hewitt in view of Trojan, in view of Zhang, discloses the vacuum sealing assembly (91) is formed in a wall that separates the processing chamber (42) from the vacuum chamber.
Regarding claim 84, Hewitt, in view of Trojan in view of Zhang, discloses the release mechanism (88) is located remotely from the vacuum sealing assembly (91).
Regarding claim 86, Hewitt, in view of Trojan in view of Zhang, discloses said vacuum sealing assembly (91) remains coupled to said sealable body when said attachment is removed from said food processing base.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14-15, 19-20, 22-23, 36-37, 41-42 and 79-86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/15/2022